Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US 2015/0071081).
	Regarding claims 1-4, Gupta discloses a method, user equipment and non-transitory computer readable medium comprising: a memory; and a processor coupled to the memory (Claim 1: a method of controlling uplink power of a user equipment. Claim 11: comprising at least one processor and a memory configured to…), wherein the processor and the memory are configured to: 
(Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.);
generate a first power control signal configured to constrain a transmission power for a first transmission from the user equipment via the first beamformed wireless communication link with the first transmit receive point carried on the first carrier frequency (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands.); 
obtain, via a second beamformed wireless communication link with a second transmit receive point, second power control information for the second beamformed wireless communication link with the second transmit receive point, the second beamformed wireless communication link with the second transmit receive point carried on the first carrier frequency on which the first beamformed wireless communication link with the first transmit receive point is also carried (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies. Paragraph 0066: wherein the respective downlink cells utilize the same frequency carrier.  Paragraph 0067: wherein the downlink channels are in substantially the same carrier frequency.); and 
generate a second power control signal configured to constrain a transmission power for a second transmission from the user equipment via the second beamformed wireless communication link with the second transmit receive point carried on the first carrier frequency on which the first beamformed wireless communication link with the first transmit receive point is also carried (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Claim 7: receiving one or more TPC commands from a third cell and one of the first or second cells, determining an or-of-downs transmit power based on the one or more TPC commands. Figure 7: The transmission 712 to each of the base stations originates from the same transmission. Therefore, a control signal that constrains a transmission power for a first transmission to a first base station will constrain the transmission power for a second transmission to a second base station.).  
(Claim 1: a method of controlling uplink power of a user equipment. Claim 11: comprising at least one processor and a memory configured to…), wherein the processor and the memory are configured to: 
obtain, via a first beamformed wireless communication link with a first base station, first power control commands for the first beamformed wireless communication link with the first base station (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.); 
obtain, via a second beamformed wireless communication link with a second base station, second power control commands for the second wireless communication link with the second base station (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.); and 
based on both the first power control commands for the first beamformed wireless communication link with the first base station that were obtained via the first (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands.), QCOM-3339U4C1Qualcomm Ref. No. 165039U4C1112generate a power control signal configured to constrain a transmission power for a first transmission from the user equipment via the first beamformed wireless communication link with the first base station (Paragraph 0010: The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Claim 7: receiving one or more TPC commands from a third cell and one of the first or second cells, determining an or-of-downs transmit power based on the one or more TPC commands.).  
Regarding claims 9 and 10, Gupta discloses a user equipment and a non-transitory computer-readable medium storing computer- executable code (Claim 1: a method of controlling uplink power of a user equipment. Claim 11: comprising at least one processor and a memory configured to…), including code to: 
obtain, via a first beamformed wireless communication link with a first base station, first power control commands for the first beamformed wireless communication link with the first base station (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.); 
obtain, via a second beamformed wireless communication link with a second base station, second power control commands for the second wireless communication link with the second base station (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Paragraph 0074: The antenna 1034 may include one or more antennas, for example, including beam steering bidirectional adaptive antenna arrays or other similar beam technologies.); and
based on both the first power control commands for the first beamformed wireless communication link with the first base station that were obtained via the first beamformed wireless communication link with the first base station and the second power control commands for the second beamformed wireless communication link with the second base station that were obtained via the second beamformed wireless communication link with the second base station (Paragraph 0010: The UE receives one or more transmit power control commands (TPC) from the high speed (HS) cell and non-HS cell. The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands.), generate a single power control signal configured both to constrain a transmission power for a first transmission from a user equipment via the first beamformed wireless communication link with the first base station and to constrain a transmission power for a second transmission from the user equipment via the second beamformed wireless communication link with the second (Paragraph 0010: The UE determines an or-of-downs (OOD) transmit power based on the one or more TPC commands. Claim 7: receiving one or more TPC commands from a third cell and one of the first or second cells, determining an or-of-downs transmit power based on the one or more TPC commands.  Figure 7: The transmission 712 to each of the base stations originates from the same transmission. Therefore, a control signal that constrains a transmission power for a first transmission to a first base station will constrain the transmission power for a second transmission to a second base station.).    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,581,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference disclose the limitations recited in the instant calms as well as additional description of the obtaining and generating steps. The instant claims recite 
	Claim 1 corresponds to claim 1 of the reference.
	Claim 2 corresponds to claim 2 of the reference.
Claim 3 corresponds to claim 3 of the reference.
	Claim 4 corresponds to claim 4 of the reference.
	Claim 5 corresponds to claim 6 of the reference.
	Claim 6 corresponds to claim 5 of the reference.
Claim 7 corresponds to claim 6 of the reference.
	Claim 8 corresponds to claim 5 of the reference.
Claim 9 corresponds to claim 5 of the reference.
	Claim 10 corresponds to claim 6 of the reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/16/2022